OPINION
{¶ 1} James Oblak filed a petition for domestic violence civil protection order and obtained an ex parte order of protection. The case then came on for an evidentiary hearing wherein Oblak and his former wife, Elizabeth Ann Bemis, testified. At the end of the hearing, the petition for domestic violence civil protection order was dismissed with prejudice for "a lack of sufficient credible evidence to support (Oblak's) request."
 {¶ 2} Oblak appeals, asserting in effect that the denial of the civil protection order was error.
 {¶ 3} Although Oblak's brief, to which Bemis has not responded, contains a lengthy narrative of his grievances against the Montgomery County Court of Common Pleas, Division of Domestic Relations, the only thing before this court for our consideration is the record created in connection with Oblak's petition for domestic violence civil protection order. We have reviewed the transcript of the evidentiary hearing and find no basis for disturbing the trial court's determination that the petition was not supported by sufficient credible evidence.
 {¶ 4} Accordingly, the order dismissing Oblak's petition and the ex parte preliminary order will be affirmed.
Fain, P.J., Wolff and Young, J.J., concur.